Citation Nr: 1523376	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include a pancreatic abscess, chronic pancreatitis, anemia, and renal failure, claimed as resulting from insufficient care provided by the VA Medical Center (VAMC) in Topeka, Kansas, prior to private hospitalization in September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veteran


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from June 1949 to March 1953.

This case has a lengthy procedural history and initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in Wichita, Kansas that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to VA treatment.

A personal hearing was held in March 2010 before a Decision Review Officer of the RO, and a transcript of this hearing is of record.

In September 2009 the Board remanded the claim for further development to include obtaining VA treatment records and scheduling a VA examination and medical opinion.

In a September 2010 decision the Board denied the claim for entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 joint motion for remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issue remanded.  In a May 2011 Court order, the joint motion was granted, the Board's September 2010 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in October 2011 for additional evidentiary development, to include obtaining another VA examination and medical opinion.  The Board remanded the claim in March 2012 for additional development.

In an August 2012 decision the Board denied entitlement to compensation
under 38 U.S.C.A. § 1151.  The Veteran again appealed the matter to the Court, which issued a Memorandum Decision in May 2014, vacating the August 2012 decision and remanding the case back to the Board to ensure compliance with the March 2012 Board remand order.

The Board in turn remanded this case to the AOJ in October 2014.  The case was subsequently returned to the Board.

The record currently before the Board consists of the Veteran's electronic Virtual VA and VBMS files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.
 
2.  The Veteran was admitted to a private hospital, Stormont-Vail Regional Health Center, in late September 2007 after being found unresponsive in his truck and was diagnosed with a primary diagnosis of acute renal failure and secondary diagnoses of severe metabolic acidosis, retroperitoneal abscess, anemia of chronic disease and chronic pancreatitis.
 
3.  The preponderance of the competent and credible medical evidence of record does not show, prior to hospitalization in September 2007, that the care given by the VAMC in Topeka, Kansas to the Veteran resulted in any additional disability, to include chronic pancreatitis, abscesses, anemia, and renal failure, because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care to the claimant or was due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for various disabilities, to include chronic pancreatitis, abscesses, anemia, and renal failure, claimed to be due to insufficient care received by the VAMC in Topeka, Kansas prior to private hospitalization in September 2007, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, a notice letter was sent to the Veteran in October 2008 prior to adjudication of the claim for compensation under 38 U.S.C.A. § 1151 in January 2009.  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised of the "downstream" disability rating and effective date elements of his claim.  Additional notice was provided in a December 2009 letter.

As the pleading party attacking the agency's decision, the appellant, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist him by obtaining all potentially relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his extensive VA treatment records, private medical records, and all relevant lay statements and testimony.  As noted, the record before the Board consists of the Veteran's electronic Virtual VA and VBMS files.  Extensive VA medical records are on file, including VA treatment records dated from August 2003 to February 2007 (received in May 2007), October 2007 to February 2008 (received in March 2008), November 2007 to July 2008 (received in October 2008), and February 2007 to November 2007 (received in April 2012), as well as ongoing VA treatment records dated since then.  The appellant has not asserted there is any additional existing evidence relevant to the claim that is not currently of record, and the Board is also unaware of any such outstanding evidence.

A VA medical examination and opinion was obtained in June 2010, based on a review of the Veteran's claims file and electronic VA medical records.  Another VA medical opinion was obtained in November 2011, and the VA examiner provided a medical opinion regarding the 38 U.S.C.A. § 1151 claim after a review of the Veteran's reported history, claims file, and medical records, with an adequate supporting rationale.  The November 2011 VA examiner also provided supplemental medical opinions in April 2012 and February 2015, with review of VA medical records dated from February 2007 to November 2007.  Therefore, the Board concludes that the appellant was afforded an adequate VA medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the medical opinions received from the November 2011 VA examiner are thorough and well-explained such that further opinion or examination is not necessary in this case.

The Board further finds that the AOJ has substantially complied with its prior remand orders.  In September 2009, the Board remanded this case for a VA examination and medical opinion regarding the claim, to obtain private medical records, and VA medical records dated since October 2008, and for the AOJ to readjudicate the claim under the current regulations.  These records were obtained and a VA examination was conducted in June 2010.  After a May 2011 joint motion for remand (and May 2011 Court order) in which the parties agreed that the June 2010 VA examination and medical opinion was inadequate due to an inadequate supporting rationale, the Board remanded this case in October 2011 for another VA medical opinion, which was provided in November 2011.  

In March 2012 the Board remanded the claim again.  In this remand, the Board noted that the November 2011 VA opinion was partly based upon the examiner's review of VA outpatient treatment records dated in 2007, dated prior to his private hospitalization in September 2007.  The Board noted that the examiner highlighted VA records in July and August 2007, and the Board indicated that the August 2007 record was on file but the July 2007 record was not.  (In other words, the November 2011 VA examiner reviewed VA medical records that were not then found in the Veteran's claims file by the Board.)  Therefore, in March 2012, the Board remanded the case to obtain complete copies of all of the Veteran's VA treatment records dated from February 2007 through October 2007, so that the Board could review such records.  

The AOJ was advised to review the contents of the VA records obtained, and, if these records referenced additional instances of relevant treatment not specifically mentioned by the November 2011 VA examiner, the AOJ was instructed to return this case to the VA examiner for a supplemental opinion addressing the original questions posed (i.e., as to whether the claimed additional disability was the result of faulty or negligent medical care on the part of VA).

The Board's current review of the Veteran's electronic Virtual VA claims file reflects that while this case was in remand status, on April 3, 2012, the AOJ obtained electronic VA treatment records, dated from February 2007 to November 2007 and December 2007 to March 2012.  The Veteran's Virtual VA file shows that these VA medical records were associated with his Virtual VA file on April 3, 2012.  On April 30, 2012, an addendum VA medical opinion was provided by the same examiner who conducted the November 2011 VA examination, in response to an April 3, 2012 AOJ request for a medical opinion.  In May 2012, the AOJ obtained VA treatment records dated in April 2012.  

The Board then denied the claim in an August 2012 decision.  In a May 2014 memorandum decision, the Court found that on April 3, 2012, VA requested the missing VA medical records, and on the same day, sought a supplemental opinion from the November 2011 VA examiner, which was provided on April 30, 2012.  The Court found that the Board, in its August 2012 decision, did not ensure substantial compliance with its March 2012 remand, because VA obtained the supplemental medical opinion despite the instructions of the March 2012 remand.  The Court noted that the March 2012 instructions were for the AOJ to obtain a supplemental opinion only if additional records were obtained that were not specifically mentioned by the November 2011 VA examiner, and that the proper sequence, as directed in the March 2012 remand, was not followed.  The Court added that VA may not rely on the "April 2013 [sic] supplemental opinion."  The Court remanded the case for VA to comply with the Board's March 2012 remand order.

In October 2014, the Board remanded this case for an addendum medical opinion from the November 2011 VA examiner with review of the entire claims file, including the VA medical records dated from February to October 2007 that are associated with the Virtual VA file.  Such an opinion was obtained in February 2015.  The same VA examiner provided the November 2011 VA medical opinion, and also provided the two supplemental opinions in April 2012 and February 2015.  This examiner indicated that the Veteran's medical records and claims file were reviewed.  The Board finds that additional VA medical records, dated from February to November 2007, were indeed associated with the electronic Virtual VA claims file after the November 2011 examination, and that the VA examiner reviewed these additional records in April 2012 and February 2015.  In sum, the identified missing VA medical records have been associated with the electronic claims file, and three VA opinions from the same VA examiner have been provided, with review of the additional records in February 2015.  The reports of the VA medical opinions provide the necessary evidence to adjudicate this appeal.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2010 RO hearing.


Entitlement to Compensation under 38 U.S.C.A. § 1151

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran seeks § 1151 compensation for additional disability claimed as due to insufficient VA care prior to a private hospitalization at Stormont Vail Hospital in September 2007.  The Veteran essentially contends that he had abdominal pain for years, and that VA failed to timely diagnose or treat his abdominal pain, which eventually resulted in his claimed additional disabilities of a pancreatic abscess, chronic pancreatitis, anemia, and renal failure.

By a letter dated in November 2007, the Veteran's daughter said that the Veteran had been receiving VA treatment for years, complained of stomach pain for the past few years, and in the last year he had problems eating due to pain.  He had diarrhea and was dehydrated even though he drank a lot of water.  She asserted that the medications given to him by VA caused kidney (renal) failure.  She said that a doctor at Stormont Vail stated that his blood pressure medication caused a lot of problems for him.  She noted that it only took the private hospital two days to diagnose chronic pancreatitis and make him better with the right medication, but he was receiving VA treatment for years and VA never found the problem.  She asserted that VA should have conducted more testing to diagnose his problem.  She stated that the Veteran was currently doing better than he had in years, felt good, and was back to his old self.  She said that the VA rehabilitation care he received was great.

In a letter received in May 2008, the Veteran asserted that he was found unconscious in his vehicle, taken by ambulance to Community Memorial Healthcare, and then by helicopter to Stormont-Vail hospital.  He said he was unconscious in his vehicle for five hours.  He said he had been treated by the VA in Topeka for many years, and asserted that the VA hospital should have found the abscess on his pancreas.  He related that he had lost 42 pounds since all this started, and had tried to obtain treatment for a stomach condition.  He said he had not been able to keep his food down until recently.

In his February 2009 notice of disagreement, the Veteran said that treatment providers at Stormont Vail told him that his abscess was something that developed over a period of time.  He asserted that his medication caused kidney failure.  He reiterated his assertions in subsequent statements.  

In his June 2009 substantive appeal, the Veteran said that doctors at Stormont Vail had given him antibiotics which had taken care of his abscess for now.  In August 2009, the Veteran's representative asserted that proper VA testing and treatment by the VA would have prevented the necessity of the private emergency treatment in September 2007.

The Veteran reiterated his contentions during his March 2010 RO hearing.  He contended that if VA had timely discovered his abscess, which led to his kidney failure, he would not have had so many medical problems.  He said he had complained for years about his stomach, and had gone to the VA emergency room in Topeka, was losing a lot of weight, and getting worse.  He was given medication and sent home, but he kept getting worse, and he went back two weeks later and was given a different medication.  He said that private physicians told him that his abscess was as big as a walnut, and that it took years for it to get that big.  He was given intravenous antibiotics for eight days, and then was given antibiotics in pill form after that.  He asserted that if VA had given him a computed axial tomography (CAT) scan, they would have found his abscess.  He said the VA doctor only gave him a sonogram, and he contended that such a study would not show an abscess, and a CAT scan was needed but was not done at that time.  He stated that one week later, he passed out in his truck.  He said doctors at Stormont-Vail told him that his medications caused his kidney failure.  He did not remember whether any private doctors ever told him that if VA had timely diagnosed his abscess, he would not have had the subsequent medical problems.  He contended that if VA had given him antibiotics, he would not have had all his suffering.

Governing law and regulation provide that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2014). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause.  Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The evidence reveals that the Veteran was treated at the Topeka VAMC regularly beginning in 2003.  VA medical records reflect that the Veteran was treated for diverticulitis in 2003.  Prior to September 2007, the Veteran's treatment was largely for conditions unrelated to any gastrointestinal symptomatology.  On occasion the Veteran was seen for acid reflux disease and was prescribed medications for various disabilities, to include acid reflux disease. 

VA medical records reflect that the Veteran was hospitalized in August 2003 and underwent an esophagogastroduodenoscopy (EGD) procedure with findings of gastropathy, duodenopathy secondary to alcohol and rule out motility disorder as a cause of dysphagia.  Also in August 2003, the Veteran was diagnosed with acute pancreatitis and a new anemia.  Thereafter in August 2003, the Veteran was treated for and diagnosed with pancreatitis with no abdominal pain and anemia with melena.  The Veteran also had an episode of acute pancreatitis in September 2003, at which time he reported having weight loss and he was diagnosed with a recent episode of acute, alcohol-related pancreatitis, anemia, hypertension, degenerative joint disease, diverticulosis, hiatal hernia, B-12 dependency, and a history of hyperparathyroidism.  At that time, the Veteran reported that his appetite had improved, although he still felt gassy and denied skipping meals or having diarrhea.

A July 2005 VA outpatient treatment report reflects that the Veteran's weight dropped 14 pounds from his last visit, the abdomen was soft and the extremities showed no edema. In July 2006, the Veteran denied any nausea, vomiting, abdominal pain, diarrhea, melena, or weight loss. 

A July 2007 VA nursing note reflects that the Veteran reported to VA that he had been hospitalized locally for a fall on the elbow and stated that when he came to VA to discuss his private treatment he wanted to be admitted for a few days to "check everything out."  On VA outpatient visit in July 2007, his private records dated in early July 2007 were noted to demonstrate diagnoses of dehydration, gastritis, and chronic alcohol abuse.  Currently, the Veteran reported that he did not eat for 10 days and complained of lower abdominal pain for the past month and increased nocturia.  He said he had not had alcohol since June 30.  He denied symptoms of a change in bowel habits, nausea or vomiting and later, in the same evaluation, he denied abdominal pain, nausea, vomiting, diarrhea, constipation, hematochezia, melena or urinary problems.  He was diagnosed with abdominal pain of unknown etiology and nocturia.  An abdominal ultrasound was planned. 

In August 2007, the Veteran called VA to report problems with gas and requested to be seen.  Thereafter, in an August 2007 VA outpatient treatment report, the Veteran reported having had diarrhea since July 18th, the date of his last visit to VA.  The Veteran's diet was reviewed with him.  A few days later, in August 2007, the Veteran complained of bloating, cramping and loose stools.  At that time, he reported a history of abdominal cramping, bloating, and gas production for the past two to three months with symptoms starting about 30 minutes after eating and resolving after one or two bowel movements.  Also at that time, he denied nausea, vomiting, diarrhea, constipation, hematochezia or melena.  The results of a July 2007 ultrasound were noted and revealed no significant abnormality.  The Veteran was diagnosed with abdominal pain, likely irritable bowel syndrome.  He was scheduled for a follow-up visit four days later at the end of August 2007, but he failed to report for this appointment.

On September 24, 2007, the Veteran was taken by ambulance to a private hospital,  Community Memorial Healthcare.  The initial history and physical report from this facility reflects that the Veteran was reportedly found unresponsive in his truck.  When found, he was lethargic but could open his eyes to his name and talked a bit.  He was responsive to painful stimuli but then very lethargic and would fall back to sleep.  He was then transported by ambulance to the emergency room.  His prior medical history included a subdural hematoma in 2000 for which he had surgery, brain tumor in the far past, frequent falls, and chronic alcoholism.  He denied drinking alcohol that day and did not have an odor about him.  He had hypertension and chronic obstructive pulmonary disease (COPD).   The diagnostic assessment was possible loss of consciousness of uncertain etiology, possible reaction to being in the sun, possible transient ischemic attack, alcohol-related possibly, or septic.  He was admitted, and testing was conducted.  The discharge summary, dated the same day, reflects that he was transferred to a higher level facility because of his metabolic instability and renal failure.  He was then transported to intensive care at Stormont-Vail by helicopter in stable condition.  He was alert and anxious prior to transport.

The Veteran was hospitalized at a private facility, Stormont-Vail Regional Health Center from September 24, 2007 to October 3, 2007.  He was admitted with acute renal failure, hyperkalemia, and  severe metabolic acidosis, and given intravenous fluids.  Doctors questioned whether this was secondary to alcoholic causes although the patient continued to state he had no alcohol for the past six months or so.  It was noted that the history given from the prior hospital and from family indicated that the patient was an alcoholic.  The Veteran denied using alcohol for four to five months or longer, but apparently when the family was contacted regarding his arrival to the hospital they asked if he was drunk.  On admission, the patient was alert and oriented times three, somewhat tremulous, but otherwise in no acute distress.  The patient gave a history that he was an his usual state of health and was running some errands, and per his report felt just fine and the next thing he knew he was being pulled from his truck and taken to the emergency department.  A renal ultrasound performed on September 25 was unremarkable.

A September 26, 2007 computed tomography (CT) scan of the abdomen and pelvis showed extensive diverticulosis of the entire colon.  The pancreas showed changes appropriate for chronic pancreatitis with diffuse atrophy and calcifications.  There was a 3-cm mass which appeared to be in direct contact with the distal tail of the pancreas posterior margin of the stomach and anterior margin of the spleen. The exact nature of the mass was indeterminate but was suspicious for a possible malignancy of pancreatic origin.  On CT-guided biopsy there was a retroperitoneal mass associated with the tail of the pancreas which appeared to be a small abscess.  Cytology of the aspiration from the retroperitoneal abscess showed marked acute inflammation consistent with abscess formation, but was otherwise unremarkable. He was treated with intravenous antibiotics and remained afebrile.  An upper endoscopy showed a small hiatal hernia and grade one reflux esophagitis.  

A September 26 consult reflects that the Veteran reported that he had minimal abdominal discomfort that he described as a gas-like sensation, which he had for approximately six months and was nearly always present.  His appetite was relatively good but he admitted he had lost weight.  His bowels were regular at 1-2 times per day.  He has had some loose stools in the past but his stools were not 
frequent now.  The diagnostic impression was normocytic anemia likely secondary to renal insufficiency and chronic disease.  He also had pancreatic calcifications consistent with chronic pancreatitis.

A gastrointestinal specialist recommended continuing the patient on proton-pump inhibitor as well as pancreatic enzymes given his chronic pancreatitis, and the doctor suspected that most of the Veteran's symptoms were from chronic pancreatitis.  The Stormont-Vail discharge summary indicated that the final diagnosis was acute renal failure, and the secondary diagnoses were severe metabolic acidosis, retroperitoneal abscess, anemia of chronic disease, chronic pancreatitis, COPD, and history of hypertension.  He was found to be quite deconditioned, and was discharged to VA for physical therapy rehabilitation.

VA medical records reflect that the Veteran was hospitalized from October 3, 2007 to November 5, 2007.  He was admitted for short term rehabilitation, and at that time he was diagnosed with status post acute renal failure, metabolic acidosis, noted as resolved.  He was also diagnosed with status post retroperitoneal abscess, drained and he was on oral antibiotics.  He received physical therapy and gradually improved his strength, balance, and gait, and was able to walk independently with a straight cane.  In an October 2007 social work note, the Veteran continued to undergo physical therapy and his daughter reported to VA that when he was hospitalized, she was told he was dehydrated from diarrhea.  The discharge diagnoses were status post acute renal failure, now has chronic renal insufficiency, metabolic acidosis, resolved, and retroperitoneal abscess, resolved.  

VA outpatient treatment reports from October 2008 to August 2010 reflect that the Veteran was subsequently treated for and diagnosed with chronic renal insufficiency, chronic kidney disease, possible residuals of past pancreatitis, status post acute renal failure, metabolic acidosis, and retroperitoneal abscess.  In July 2009, the kidneys were found to be stable. 

In a June 2010 VA medical opinion, the examiner reviewed the claims file and found that the Veteran currently had chronic pancreatitis and chronic kidney disease, stage three, and that his abscesses and anemia had resolved.  The examiner summarized relevant medical records and opined that the Veteran's chronic pancreatitis, abscesses, renal failure and anemia were not caused by carelessness, negligence or lack of lack of proper skill, error in judgment or similar instance or fault on the part of the VAMC in furnishing the Veteran's primary care in the years prior to the September 2007 hospitalization.  His rationale was that the Veteran was evaluated and properly treated appropriately in the emergency room at the Topeka, Kansas VAMC, there was no breach of duty and the care provided to the Veteran did not fall below a reasonable standard of care.  He found that the subsequent problems were not caused by substandard care and any damage could not have arisen by the substandard care.  The examiner also noted that the history of alcohol abuse and malabsorption secondary to such abuse with chronic gastritis would be the etiology of the Veteran's medical conditions.  Finally he concluded that the medical documentation in the claims file would support that these problems were less likely as not due to any substandard treatment received at VA and that the Veteran's history of alcohol abuse was a likely etiology for his general health conditions.

In August 2011, the Veteran asserted that in August 2007, VA gave him medication, Dicyclomine, that with his pancreatic abscess, caused kidney failure.  He said that after his private treatment at Stormont, he was sent to a nursing home for therapy, as he was unable to walk.  He progressed from a wheelchair to a walker, to a cane, which he still used.  He asserted that if VA had found the abscess and treated him with the right medicine, he would not be as disabled as he was.

In a November 2011 VA medical opinion, the examiner noted that he reviewed the Veteran's claims file and medical records.  He found that the Veteran had a history of ongoing alcohol abuse and binge drinking as documented by "Nursing Alcoholism" reminders on numerous occasions and that, while the amount of alcohol mentioned in a July 2007 note was smaller than on previous occasions, it would still be categorized as binge drinking which appeared to be the origin of his pancreatic disease.  The VA examiner also found that progressive weight loss and complaints of loose stools could have been due to either alcohol intake or chronic pancreatic insufficiency with malabsorption.  The examiner found that in the Veteran's last visits to VA in July 2007 and August 2007, he complained of abdominal pain but no abdominal tenderness or fever was noted on either occasion, an ultrasound was ordered and reported as normal, and the Veteran was felt to possibly have irritable bowel syndrome and was started on dicyclomine for the diarrhea.  The examiner noted that a follow up appointment was scheduled later in August 2007, which the Veteran failed to keep, and that had he kept that appointment, further evaluation might have shed more light on the developing symptoms.  The VA examiner also opined that the pancreatic abscess prompting the Veteran's admission to the private facility was unlikely to have been of more than a few days in duration.  He opined that his renal failure was due to volume depletion and infection and was unrelated to dicyclomine, which would be unlikely to have anything to do with his pancreatitis or renal insufficiency.  He also found that the Veteran's private hospital admission was not due to a failure to diagnose the pancreatic condition.  Finally, the examiner found that the records did not support any evidence of negligence on the part of VA.  He noted that the claims file was reviewed in its entirety and opined that the Veteran's care provided by VA was appropriate, and that most experienced and competent providers would have handled his case in a similar manner. 

In an April 2012 VA supplemental opinion, the same examiner who provided the November 2011 opinion furnished an addendum to his original opinion.  He reviewed the entire claims file including all records prior to the events of 2007 and found no evidence of faulty or negligent care on the part of the VA prior to his hospitalization in September 2007.  He also opined that an earlier diagnosis could not have been made, and that the Veteran's medication treatment did not contribute to the events leading to the September admission and his subsequent disability.

In a February 2015 VA supplemental opinion, the same examiner who provided the November 2011 opinion furnished an addendum to his original opinion.  He indicated that he reviewed the Veteran's claims file and found no new evidence to change his April 2012 opinion.  He noted that abscesses of the pancreas can be visualized by ultrasound examination.  The Board interprets this last statement to mean that if a pancreatic abscess was present in July 2007, then the July 2007 abdominal ultrasound would have shown it.

The Board finds that the Veteran had previously been treated for and diagnosed with acute pancreatitis, complaints of weight loss and anemia back in 2003, with no subsequent complaints or treatment thereafter until 2007.  An August 2003 EGD procedure revealed findings of gastropathy, duodenopathy secondary to alcohol and rule out motility disorder as a cause of dysphagia.  In August 2003, he was diagnosed with diverticulitis.  In September 2003, the Veteran was diagnosed with a recent episode of acute, alcohol-related pancreatitis, anemia, and hiatal hernia and he reported that his appetite had improved, he still felt gassy and he denied skipping meals or having diarrhea.  In July 2006 the Veteran denied any nausea, vomiting, abdominal pain, diarrhea, melena, or weight loss.  

The Veteran did not complain of additional abdominal problems until July 2007 and August 2007 wherein he began to complain of not eating, lower abdominal pain for the past month as reported in July 2007, bloating, cramping, loose stools, increased nocturia and a history of abdominal cramping, bloating, and gas production for the past two to three months as reported in August 2007.  These records simultaneously reflect that the Veteran also denied symptoms of a change in bowel habits, nausea or vomiting and later in the same evaluation he denied, abdominal pain, nausea, vomiting, diarrhea, constipation, hematochezia, melena or urinary problems prior to a physical evaluation.  In addition, a July 2007 VA outpatient treatment report noted the Veteran had brought in private medical records of a recent July 2007 hospitalization and treatment with diagnoses of dehydration and chronic alcohol abuse.  The Veteran was initially diagnosed with abdominal pain of unknown etiology and nocturia in July 2007 and, following a July 2007 abdominal ultrasound showing no abnormality, he was diagnosed in August 2007 with abdominal pain, likely irritable bowel syndrome.  He failed to report for a scheduled follow-up visit later that month. 

He had no further VA treatment between August 2007 and the September 24, 2007 private hospital admissions, at which time he was diagnosed with the claimed conditions.

The Board finds that the weight of the evidence does not demonstrate that the Veteran has additional disability due to VA medical treatment, and that he has therefore failed to satisfy the threshold preliminary requirement of a § 1151 claim.  In this regard, the Board notes that the Veteran's daughter stated in November 2007 that the Veteran was currently doing better than he had in years.  However, even assuming additional disability were shown, the Veteran's claim nonetheless fails, because he has not also established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of medical care prior to his September 24, 2007 private hospitalization.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  Merely having additional disability after VA treatment is not sufficient reason, alone, to grant his claim. 

And the Veteran has not established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of primary care or emergency care in the months prior to the private hospitalization.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  This has not been demonstrated.

The November 2011 VA examiner discounted this notion of any perceived negligence or substandard care, including in his addenda.  He concluded, instead, that based on his review of the available medical records, the documentation reflects appropriate care with no deviation from the standard of care.  Since these medical opinions were based on a review of the claims file and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  In other words, the examining physician in November  2011 applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions.  The Veteran is competent, even as a layman, to comment on things within the perception of his five senses, such as his symptoms prior to hospitalization.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  However, with respect to the Veteran's contentions that he developed a pancreatic abscess, chronic pancreatitis, anemia, and renal failure, that were caused by VA medical care, the Board notes that these assertions are simply not verified by the contemporaneous medical records.  The ultimate probative value of his lay testimony is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board observes that, although lay persons are competent to provide opinions on some medical issues, as to the specific disability in this case, pancreatic abscess, chronic pancreatitis, anemia, and renal failure, and the question of negligence during the pre-admission care, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc. Therefore, the lay statements by the Veteran and his daughter cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151. 

The Board finds, however, that the Veteran and his daughter are competent to report that the physicians at the private facility where he was hospitalized in September 2007 told him that it took a long time for his abscess to develop and that if the VAMC had treated the abscess, he would not have had the kidney failure, that the medicine he was on caused the kidney failure, that he was taking medications that were giving him problems and not treating his problems, and that the blood pressure medication created a lot of problems.  The Veteran's daughter is also competent to report his lay observable symptoms including that he complained of his stomach hurting for the last few years, he had problems eating because of the pain and he had diarrhea and was losing fluids. 

The Board finds, however, that these statements regarding what the private physicians reported to the Veteran and his daughter while competent, are not credible evidence as they are inconsistent with the contemporaneous medical evidence of record during the period of this appeal, and are outweighed by that medical evidence.  The private medical records from the Veteran's hospitalization and treatment for acute renal failure, retroperitoneal abscess, anemia of chronic disease and chronic pancreatitis are absent of any etiology determinations or findings that these diagnoses were caused by the Veteran's medication or any care furnished by VA, negligent or otherwise.

With respect to the competent statements made by the Veteran's daughter regarding his lay observable symptoms, the Board finds that these statements do not support the allegations that VAMC in Topeka, Kansas was negligent or provided insufficient care to the Veteran prior to the September 2007 private hospitalization.  As noted above, the Board has afforded more probative weight to the VA examiner's November 2011 opinion and subsequent addenda in that regard. 

Thus, while it is clear that the Veteran sincerely believes that he has developed chronic pancreatitis, abscesses, anemia, and renal failure, due to insufficient care received by the VAMC in Topeka, Kansas prior to private hospitalization in September 2007, as discussed above, the Board finds that the evidence of record does not establish these were proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  

The Board therefore finds that the preponderance of the evidence is against the claims of entitlement to § 1151 compensation for claimed pancreatic abscess, chronic pancreatitis, anemia, and renal failure, due to VA medical care prior to September 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal must be denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pancreatic abscess, chronic pancreatitis, anemia, and renal failure, claimed as due to insufficient VA care prior to September 2007, is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


